Citation Nr: 1504090	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a restoration of a 70 percent evaluation for anxiety disorder, not otherwise specified, from October 1, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the issue has been returned to the Board for further appellate action.  It is noted that the issue was previously characterized to include entitlement to an increased rating for anxiety disorder; however, a review of the record indicates that the issue on appeal arises solely from the RO's reduction of the disability rating and the Veteran's request for restoration.  Therefore, the issue has been recharacterized accordingly.  

In the December 2013 remand, the Board also directed the Agency of Original Jurisdiction (AOJ) to adjudicate a newly raised claim for service connection for a sleep disorder and an application to reopen a claim for depressive disorder because these claims were inextricably intertwined with the issue on appeal.  The AOJ denied the newly raised claims in a March 2014 supplemental statement of the case (SSOC); however, the Board notes that these issues are not currently on appeal.  


FINDING OF FACT

At the time of the July 2012 rating decision which reduced the rating for the Veteran's anxiety disorder, the evidence did not demonstrate an improvement in the service-connected disability that resulted in an improvement in his ability to function under the ordinary conditions of life.



CONCLUSION OF LAW

The criteria for reducing the Veteran's evaluation from 70 percent to 30 percent for an anxiety disorder, effective October 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.126, 4.130, Diagnostic Code (DC) 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  As such, the VCAA is not applicable with regard to the claim.  Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Veteran was notified of the proposal to reduce the evaluation of his anxiety disorder from 70 percent to 30 percent and was notified that the reduction would result in a reduction in overall compensation payments to him in May 2012.  The Veteran was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level and submitted such additional evidence.  Thus, the July 2012 rating decision effectuating the reduction of the ratings for the disabilities was issued in compliance with applicable regulations.

In any event, restoration of the 70 percent rating for the service-connected anxiety disorder, not otherwise specified, is being granted.  As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Restoration of Disability Evaluation 

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected anxiety disorder from 70 percent to 30 percent.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 70 percent rating for anxiety disorder is warranted.  

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Regarding disability ratings in effect for less than five years, as in this case, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran's anxiety disorder has been evaluated under DC 9413 for unspecified anxiety disorder.  See 38 C.F.R. § 4.130, DC 9413.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

A May 2011 VA treatment note indicates the Veteran complained of suicidal thoughts approximately once per week with no ambition, lack of concentration, bad memory, and nightmares two to three times per week.  An October 2011 VA Mental Disorders examination revealed diagnoses of anxiety disorder, not otherwise specified (NOS), dysthymic disorder, alcohol dependence in full sustained remission, and schizoid personality traits.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner differentiated the portion of the occupational and social impairment that was caused by each mental disorder, stating that the Veteran's depressive disorder and schizoid personality accounted for most of his weaknesses in social and occupational function.  The examiner further stated that the Veteran's anxiety disorder accounted for his sleep problems, and likely contributes to low energy and stamina, which affects productivity.  The RO assigned a 70 percent rating for the anxiety disorder based primarily on the foregoing evidence.  

In connection with the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the RO requested that the October 2011 examiner clarify whether the Veteran's dysthymic disorder was due to or a progression of his service-connected anxiety disorder.  In an April 2012 VA addendum opinion, the examiner stated that it was less likely as not that dysthymic disorder was a progression of anxiety disorder.  The examiner further opined that the Veteran's sleep problems were mostly related to nightmares which are considered part of the Veteran's anxiety disorder; that anxious mood is due to anxiety disorder, and about 50 percent of the Veteran's sleep difficulties were due to anxiety disorder.  The examiner opined that all of the other symptoms are not due to anxiety disorder.  The RO reduced the Veteran's disability rating for anxiety based on the April 2012 clarifying opinion. 

Although the October 2011 and April 2012 VA medical opinions allocate symptoms between mental disorders, the medical opinions do not clearly articulate the degree of functional impairment of the symptoms allocated to the service-connected anxiety disorder.  Moreover, they do not demonstrate an improvement in the Veteran's service-connected anxiety disorder as shown by reexamination, but clarification as to which symptoms were attributable to the disorder.  In other words, the evidence did not demonstrate that an improvement in the disability had actually occurred and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Moreover, the Board notes that there is nothing in the record showing that the RO considered or applied 38 C.F.R. § 3.344(c) when it reduced the Veteran's disability rating for an anxiety disorder.  The rating decision did not consider the question of improvement, and the Statement of the Case (SOC) and Supplemental SOC (SSOCs) did not cite the regulation.



Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the Veteran's anxiety disorder from 70 percent to 30 percent, effective October 1, 2012.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).


ORDER

The 70 percent disability rating for anxiety disorder is restored, effective October 1, 2012.  




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


